                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

WILDHORSE RESOURCES                             §
MANAGEMENT COMPANY, LLC,                        §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           CIVIL ACTION H-18-2456
                                                §
G&C CONSTRUCTION INTERNATIONAL, LLC,            §
                                                §
       Defendant.                               §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant G&C Construction International, LLC’s (“G&C”)

motion for leave to file its first amended answer. Dkt. 35. Plaintiff Wildhorse Resources

Management Company, LLC (“Wildhorse”) responded. Dkt. 36. Having considered the motion,

response, and applicable law, the court is of the opinion that G&C’s motion for leave (Dkt. 35)

should be DENIED.

       Wildhorse originally filed suit in state court, and G&C removed. Dkt. 1. The court entered

a scheduling order in the case on September 10, 2018. Dkt. 9. The scheduling order provides that

any amended answers were due by November 20, 2018. Id. (providing that amendments to

plaintiff’s pleadings were due by October 31, 2018, and amended answers were due twenty days after

that date). G&C did not file an amended answer by the November 20 deadline. Discovery in the

case closed on March 15, 2019, and dispositive motions were due by April 12, 2019. Id. However,

on May 9, 2019—over six months past the deadline— G&C filed a motion for leave to amend its

answer. Dkt. 35.
       Federal Rule of Civil Procedure 16(b) governs amendment of pleadings after a scheduling

order deadline has expired. Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc.,

892 F.3d 719, 734 (5th Cir. 2018) (citing S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315

F.3d 533, 536 (5th Cir. 2003)). Under Rule 16, a scheduling order may be modified “only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). In assessing an untimely motion to

amend pleadings under Rule 16, the court looks to four factors: (1) the explanation for the failure

to timely move for leave to amend; (2) the importance of the amendment; (3) the potential prejudice

in allowing the amendment; and (4) the availability of a continuance to cure such prejudice. Innova

Hosp., 892 F.3d at 734.

       None of these four factors weighs in G&C’s favor. First, G&C’s explanation for its untimely

motion is that “the parties were not required to amend their pleadings” following removal. Dkt. 35

at 2. Second, G&C contends that the amendment is important because G&C now wishes to file an

answer that complies with the Federal Rules. Dkt. 35 at 2–3. Neither of these arguments explains

why G&C waited over six months to attempt to amend its answer. Rather, it appears that G&C is

attempting to add an additional affirmative defense under the Texas Transportation Anti-Indemnity

Act (“TTAIA”) and sidestep Wildhorse’s argument that G&C has waived that defense. See id.

While the court will not resolve the waiver issue at this time, G&C must counter Wildhorse’s waiver

argument without the benefit of an amended answer.

       Third and fourth, Wildhorse will suffer prejudice if the court allows G&C’s requested

amendment, and a continuance will not cure that prejudice. G&C contends that its untimely addition

of the TTAIA defense will not prejudice Wildhorse because Wildhorse was on notice that the

TTAIA might apply. Dkt. 35 at 4–5. However, discovery in this case closed nearly two months

before G&C moved for leave to amend. Dkt. 9. G&C’s motion was also filed almost a month after

                                                2
the dispositive motions deadline. Id. The parties have therefore completed a significant amount of

work in preparation for trial. The court will not presume that Wildhorse conducted its pretrial

litigation activities in view of an affirmative defense that might possibly apply. Further, because of

the advanced stage of this case, a mere continuance will not fix the issue. As G&C acknowledges,

the court would need to reopen discovery and reset all subsequent deadlines. Dkt. 35 at 4. Because

G&C has not shown good cause for its failure to timely amend its answer, the court declines to take

this extraordinary step.

       Accordingly, G&C’s motion for leave to file a first amended answer (Dkt. 35) is DENIED.

       Signed at Houston, Texas on June 21, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge




                                                  3
